Citation Nr: 1824816	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  11-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for vertigo, to include as secondary to a service-connected disability.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a left knee injury.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle condition.

6. Entitlement to service connection for a left knee disability.

7. Entitlement to service connection for bilateral ankle disabilities.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

By a decision dated in June 2016, the Board denied entitlement to service connection for bilateral hearing loss disability and tinnitus, and remanded the remaining claims for further development..  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Memorandum Decision, the Court set aside the Board's June 2016 decision as to the denials of entitlement to service connection for bilateral hearing loss disability and tinnitus, and remanded the matters for further proceedings consistent with the Memorandum Decision.

Since the issuance of the November 2015 supplemental statement of the case, the Veteran's attorney submitted packets of evidence in July 2016 and December 2017.  The Board has reviewed these records and finds most of the documents are duplicative of evidence previously of record, or are not relevant to the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus adjudicated below.  Regarding an October 2012 audiological summary from Hillcrest Baptist Medical Center and a February 2016 VA audiology note, neither the Veteran nor his representative has explicitly waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ), and the Board has not attempted to secure such a waiver.  However, the Board has reviewed these records and finds they are redundant of evidence previously of record as they merely confirm a current diagnosis of bilateral hearing loss disability.  As the Veteran's current diagnosis of bilateral hearing loss disability is not in dispute, as will be discussed below, the Board finds no unfair prejudice to the Veteran will result by adjudicating the merits of the claim of entitlement to service connection for bilateral hearing loss disability.

The issues of entitlement to service connection for a left knee disability and bilateral ankle disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral sensorineural hearing loss manifested within a year of his separation from active duty service, or was incurred in or is otherwise related to his active duty service.

2. The preponderance of the competent and credible evidence weighs against finding that the Veteran's tinnitus manifested within a year of his separation from active duty service, or was incurred in or is otherwise related to his active duty service.

3. The preponderance of the competent and credible evidence weighs against finding that vertigo manifested within a year of the Veteran's separation from active duty service, was incurred in or is otherwise related to his active duty service, or was caused or aggravated by a service-connected disability.

4. A June 2007 Board decision denied to reopen a claim of entitlement to service connection for residuals of a left knee injury, and denied entitlement to service connection for a bilateral ankle condition.  The Veteran did not appeal the March 2003 Board decision.

5. Some of the evidence received since June 2007, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for residuals of a left knee injury and a bilateral ankle condition.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for vertigo have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. The June 2007 Board decision, which denied to reopen a claim of entitlement to service connection for residuals of a left knee injury, and denied entitlement to service connection for a bilateral ankle condition, became final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

5. The additional evidence received since the June 2007 Board decision is new and material, and the claim of entitlement to service connection for residuals of a left knee injury is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. The additional evidence received since the June 2007 Board decision is new and material, and the claim of entitlement to service connection for a bilateral ankle condition is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In October 2013 VA Forms 21-4142, the Veteran indicated he has received VA treatment at the VA Medical Center (VAMC) in Temple, Texas beginning in 2010, and at the Waco VAMC beginning in 2000.  An April 2014 Deferred Rating Decision requested that all Central Texas VA Healthcare System (HCS) treatment reports be uploaded to the evidentiary record.  VA treatment records from the Central Texas HCS dated from February 2011 to November 2015 have been associated with the evidentiary record.  The Veteran's treatment records include a May 2011 primary care history and physical note, which stated the Veteran sought to establish VA care at that time.  Entries dated in February 2011 and April 2011 pertain to a Compensation and Pension examination.  Accordingly, the Board finds the evidence of record does not indicate there are VA treatment records dated prior to February 2011 which remain outstanding.

In a January 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA audiological examination with an appropriate examiner other than the February 2011 and April 2011 examiners, if possible, to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran had previously requested an examination by a different examiner, citing the "attitude" of the February 2011 VA examiner, as well as 38 C.F.R. § 4.23 (Attitude of rating officers).  The Veteran was afforded a VA audiological examination in November 2015.  In a December 2015 letter, the Veteran's representative contends the AOJ failed to follow the Board's January 2015 remand directives because the November 2015 VA examiner was the same examiner as in February 2011.  However, in the January 2015 remand, the Board requested a VA examination be performed by a new examiner "if possible" (emphasis in original).  Further, as will be discussed in more detail below, the November 2015 VA examiner's report indicates that she fully considered the Veteran's competent lay statements regarding both his in-service noise exposures as well as the history of his bilateral hearing loss and tinnitus symptoms, and considered the totality of the evidence of record in formulating her opinions.  The Board's review of the totality of the evidence of record does not indicate that the November 2015 VA examiner allowed her personal feelings to intrude on the examination process, her review of the evidence of record, the formulation of her opinions, or otherwise in her handling of the Veteran's case.  Finally, neither the Veteran nor his representative has indicated any specific reason for the Board to question the adequacy of the examination as performed by the November 2015 VA examiner.  Therefore, the Board finds there has been substantial compliance with its January 2015 remand directive regarding a new VA examination.

In the March 2014 notice of disagreement, the Veteran's representative indicated the Veteran disagreed with the denial of entitlement to service connection for vertigo in part due to the failure of VA to provide a medical examination.  Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, there is no competent evidence of a current diagnosis of vertigo or a disability manifested by dizziness, and other than the Veteran's allegations, the record does not indicate that any current complaints of dizziness may be associated with service, as there is no evidence of complaints, disease, or injury in service, recurrent symptoms or continuity of symptomatology since service, or competent evidence of a possible association with service.  Further, entitlement to service connection for bilateral hearing loss disability and tinnitus has not been established, as will be discussed below, to warrant consideration of secondary service connection.  For these reasons, the Board finds a VA medical opinion is not necessary to decide the claim of service connection for vertigo.  McLendon, 20 Vet. App. at 81; 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist regarding the claims of service connection for bilateral hearing loss disability, tinnitus, or vertigo.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

A. Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While hearing loss disability, tinnitus, and vertigo are not diseases specifically listed as chronic diseases under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature.  Accordingly, service connection may be granted on a presumptive basis for the sensorineural hearing loss, tinnitus, or vertigo if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

B. Hearing Loss Disability and Tinnitus

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

Here, the first element under Shedden is met.  Upon VA examination in February 2011 and November 2015, auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were great than 26 decibels for the left and right ears.  Accordingly, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  Further, the VA examiner diagnosed bilateral tinnitus. 

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability or his current tinnitus had their onset during active duty service, or manifested within one year following his separation from service.

The Veteran's service treatment records do not include any complaints of decreased hearing or tinnitus.  In his July 1963 Report of Medical History upon separation from active duty service, the Veteran denied running ears and ear, nose, or throat trouble.  Upon his separation examination, all body systems were marked as normal, and a voice whisper test showed normal hearing bilaterally.  The Board notes that voice whisper tests are insufficient for purposes of determining the presence of a hearing loss disability.  See 38 C.F.R. § 3.385.  As noted by the November 2015 VA examiner, because there is no frequency-specific audiometric testing at separation for comparison to the Veteran's September 1961 induction examination, "it is not possible to determine for certain if there was a change in hearing during active military service...."

However, the Veteran's service treatment records include a March 1964 Reserve examination report and Report of Medical History.  The Veteran again denied running ears and ear, nose, or throat trouble, and upon examination, the examiner marked the Veteran's ears as normal, and audiometric testing results did not meet the thresholds under 38 C.F.R. § 3.385 for hearing loss to be considered a disability for VA purposes.  

Upon an October 1973 VA examination, the examiner reported that no hearing loss was noted.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability and tinnitus were incurred in service, or manifested within one year following his separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred during service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability and tinnitus are otherwise directly related to his active duty service.

The Board finds the second Shedden element is met.  During his active duty service, the Veteran's Military Occupational Specialty (MOS) was Artillery Communication Specialist.  See DD Form 214.  The Veteran has reported that because of his MOS duties, he was exposed to loud noises, squealing, and crackling on a regular basis from radios.  See February 2014 statement; June 2012 Veteran statement.  The Veteran also states that he was exposed to noise from guns and heavy artillery at firing ranges with no hearing protection, and that on two specific occasions he was ordered to drive a major close to the range.  See March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.  As such, the Board finds the Veteran was exposed to noise during service.

The Veteran contends that his current bilateral hearing loss disability and tinnitus are related to his unprotected noise exposure during service.  See, e.g., March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.

In an April 2001 treatment note, Dr. D.J.S. stated the Veteran's auditory acuity appeared to be intact.  Treatment records from Dr. D.J.S. dated from April 2001 to April 2014 included multiple notations of no tinnitus or hearing loss/changes in the Review of Systems, and did not indicate any complaints by the Veteran of hearing loss or tinnitus.  

The Veteran submitted a September 2010 audiogram from Beltone, a March 2012 audiogram from audiologist M.M., and an October 2012 audiological summary from Hillcrest Baptist Medical Center, all of which indicated a severe hearing loss bilaterally.  However, these reports did not include any information as to the etiology of the hearing loss shown.

The Veteran also submitted a September 2013 audiogram from Dr. J.B.  Dr. J.B. commented that the results indicated a sensorineural hearing loss bilaterally, and recommended aural rehabilitation followed by tinnitus management.  However, Dr. J.B. did not opine as to the etiology of the Veteran's hearing loss or tinnitus.

In a January 2011 letter, Dr. D.J.S. opined, "[The Veteran] sustained a progressive hearing loss condition with tinnitus that by historical correlation developed from his service in the US military in the artillery division.  His condition is anticipated to be permanent in nature."  The letter opinion did not indicate Dr. D.J.S. reviewed any of the evidence of record, and appears to have been based upon the Veteran's reports alone.  The Veteran also submitted an Ear Conditions Disability Benefits Questionnaire (DBQ), dated in January 2013, which appears to have been completed by Dr. D.J.S.  The listed diagnoses were hearing loss and tinnitus, and the history was reported as "history of artillery service."  The DBQ also did not indicate Dr. D.J.S. reviewed any records.

Upon VA examination in February 2011, the VA examiner reported she had reviewed the claims file, including the Veteran's service treatment records.  She noted the Veteran's report of gradual-onset hearing loss bilaterally, that he noted the hearing loss since the early 1960s, and that he believes the hearing loss is due to his exposure to artillery while in the military.  She further noted the Veteran's service as a wireman and radio repair technician, as well as his reports of in-service noise exposure, discussed above.  Further, she noted the Veteran's complaint of tinnitus, and that he stated he was unsure of the specific date or circumstances of the onset of tinnitus, but that he reported constant bilateral tinnitus beginning in the late 1960s, described as a high-pitched ringing or buzzing sound that occurs all the time.  After completing her examination and her review of the evidentiary record, the February 2011 VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of his job in service as a wireman.  

In an April 2011 opinion, a different VA examiner stated he had reviewed the February 2011 VA examination report.  He characterized the examination report as "very comprehensive," and opined, "Given [the] normal hearing thresholds within one year of separation and other information/test results obtained, there is no evidence that indicates the need for further evaluation or a change in the original opinion."

The Board has previously found the opinions of the February 2011 VA examiner and the April 2011 addendum opinion to be inadequate upon which to base a decision, because neither examiner addressed the Veteran's competent reports of continual and progressive hearing loss and tinnitus since service, and the April 2011 examiner did not indicate he had reviewed the full evidentiary record.  See January 2015 remand; see also June 2017 Memorandum Decision.

Upon an October 2011 VA audiology consultation, the VA audiologist diagnosed right and left normal hearing to a mild sensorineural hearing loss through 6000 Hertz, with a moderately severe sensorineural hearing loss at 8000 Hertz.  The audiologist reported that in comparison to his previous VA audiometric results, the Veteran's hearing loss remained essentially unchanged.  However, the October 2011 VA audiologist did not opine as to the etiology of the hearing loss or tinnitus.

Upon the November 2015 VA examination, the VA examiner indicated she had reviewed the evidentiary record, to include the virtual claims file records, the Veteran's service treatment records, as well as the Veteran's VA treatment records on the Computerized Patient Record System.  The November 2015 VA examiner discussed the pertinent evidence of record, as discussed by the Board above, to include the Veteran's lay statements.  The November 2015 VA examiner noted the Veteran's report of gradual-onset hearing loss in both ears since leaving military service in 1963.  She noted the Veteran's MOS, and the Veteran's report that he believes his hearing loss is due to noise exposure to artillery, tanks, and explosions.  Following the examination of the Veteran, the examiner diagnosed mild to moderately-severe sensorineural hearing loss bilaterally.  She also noted the Veteran's report of recurrent tinnitus.  

The November 2015 VA examiner opined that it is less likely as not that the Veteran's bilateral hearing loss is related to service, to include his reported exposure to radio noise and artillery firing.  The November 2015 VA examiner noted the Veteran's normal whispered speech test at separation, but stated that test could not be considered as reliable evidence that hearing loss did not occur, and that it is insensitive to the types of hearing loss most commonly associated with noise exposure.  However, she noted the Veteran did deny running ears and ear, nose, or throat trouble upon separation.  She further noted that the audiometric testing upon the March 1964 Reserve examination, eight months after the Veteran left active duty service, indicated normal hearing in both ears from 500 to 6000 Hertz.  She stated, "It is important to note that frequencies 3000Hz, 4000Hz and 6000Hz were tested at enlistment (1961) and Reserves physical[] (1964) and no significant hearing threshold shift was found.  These frequencies are typically those affected most by loud noise exposure and no significant hearing threshold shift was measured."  She further noted that the Veteran again denied running ears and ear, nose, or throat problems in March 1964.  The November 2015 VA examiner went on to acknowledge the Veteran's reports that he was exposed to significant loud noise in service without hearing protection.  However, she noted that significant noise exposure does not always result in hearing loss, and cited a 2005 Institute of Medicine study that concluded a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Accordingly, the November 2015 VA examiner opined that in the absence of hearing loss within one year of the Veteran's release from active duty, there was no basis to attribute the Veteran's current hearing loss to his time in the service.

Further, the November 2015 VA examiner noted the Veteran's lay statements regarding his in-service noise exposures, and stated that the Veteran's reports that he experienced temporary decreased hearing and ringing in his ears following exposure to the artillery firing range were likely true, but opined that any hearing loss the Veteran may have had during service was only temporary in nature, because research studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  However, the Veteran's hearing recovered to normal, as evidence by his 1964 Reserve physical examination findings.  Therefore, the VA examiner found this objective evidence showed there was no permanent hearing loss during service, and noted that the Veteran could have "difficulty hearing" without having any hearing loss, and found that the Veteran's lay statements of "decreased hearing" were outweighed by the medical evidence.  Finally, the November 2015 VA examiner noted the Veteran's report of a gradual onset of bilateral hearing loss beginning in 1961 during service, but noted that there is no objective evidence to establish chronicity or a continuity of care until the September 2010 Beltone hearing examination, 47 years after the Veteran's separation from active duty service.

Finally, the November 2015 VA examiner noted the Veteran's report that occasional, bilateral tinnitus of mild loudness began over 30 years prior.  The VA examiner repeated her rationale for the negative nexus opinion regarding the Veteran's hearing loss as also applying to his tinnitus.  She further cited a medical text, which stated that in the United States and other developed nations, "most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years," and that the sensorineural hearing loss occurring with age (presbycusis) "is the most prevalent cause of tinnitus followed by excessive noise exposure."  For these reasons, the November 2015 VA examiner opined that that it is less likely as not that the Veteran's tinnitus is related to service, to include the Veteran's exposure to radio noise and artillery fire.

Upon a February 2016 VA audiology assessment, the VA audiologist diagnosed right and left mild sloping to moderately-severe sensorineural hearing loss.  The audiologist cited to the November 2015 Compensation and Pension hearing evaluation for the Veteran's noise exposure history, and reported that in comparison to the November 2015 test results, there was no significant decrease in hearing sensitivity noted.  However, the February 2016 VA audiologist did not opine as to the etiology of the hearing loss or tinnitus.

The Board places the most weight of probative value on the opinion of the November 2015 VA examiner.  The September 2010, March 2012, October 2012, and September 2013 private audiology reports, and October 2011 and February 2016 VA audiology evaluations, provide no opinion as to the etiology of the Veteran's current bilateral hearing loss disability or tinnitus.  Although the January 2011 letter opinion and January 2013 Ear Conditions DBQ by Dr. D.J.S. are generally supportive of the Veteran's claims, Dr. D.J.S.'s opinion appears to be solely based upon the Veteran's reports.  However, the November 2015 VA examiner's opinion is based upon review and consideration of the full evidence of record, to include the Veteran's service treatment records, VA and private treatment records, and the Veteran's competent reports of continual and progressive hearing loss and tinnitus since service.  Accordingly, the Board affords the November 2015 VA examination report more weight of probative value.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his in-service noise exposure, to include radio noise and gun range and artillery fire, caused his current hearing loss and tinnitus.  See, e.g., March 2014 Veteran statement; February 2014 Veteran statement; June 2012 Veteran statement.  The Veteran is competent to discuss observed physical symptoms, such as decreased hearing or a ringing, buzzing, or roaring sound in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  The Veteran is competent to testify as to his decreased hearing and tinnitus.

Although the basic principle that exposure to loud noises can negatively affect hearing and/or cause a ringing in the ears is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's noise exposure during his active duty service from 1961 to 1963 is related to his current bilateral hearing loss disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current bilateral hearing loss disability is not within the realm of knowledge of a non-expert given the remote noise exposure during service, the long period of time before the first diagnosis of bilateral hearing loss of record in 2010, as well as the reports upon the October 1973 VA examination and in the Veteran's private medical records beginning in 2001 that no hearing loss was noted.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's current bilateral hearing loss disability is directly related to his active duty service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Finally, the Board notes that tinnitus is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.  Therefore, the Veteran's statements that he first experienced tinnitus during active duty service, and has experienced tinnitus since service, are competent evidence, and are probative of whether the Veteran's current tinnitus is directly related to his active duty service.  Similarly, the January 2011 letter opinion and January 2013 Ear Conditions DBQ by Dr. D.J.S. are generally supportive of the Veteran's claim, as Dr. D.J.S.'s opinion appears to be based upon the Veteran's competent reports.  However, the Board finds that in this case, the Veteran's competent lay statements and the January 2011 letter opinion and January 2013 Ear Conditions DBQ are outweighed by the opinion of the November 2015 VA examiner.  Dr. D.J.S. appears to have based his positive opinions solely upon the Veteran's reports.  However, the November 2015 VA examiner considered all of the evidence of record, to include the Veteran's competent reports, but based upon the totality of the evidence and the application of medical principles to the evidence of record, concluded the Veteran's current tinnitus is a symptom related to his current hearing loss, and is less likely than not related to his in-service noise exposure.  Accordingly, the Board affords more weight of probative value to the opinion of the November 2015 VA examiner.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current bilateral hearing loss disability and tinnitus are related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

C. Vertigo

The Veteran seeks entitlement to service connection for vertigo.  In his March 2013 claim, the Veteran contends he has frequent dizziness when he moves around, and when he tries to walk with his crutches or move his head around the dizziness gets worse.  The Veteran reported he has had dizziness for several years and it is getting worse, but he has just lived with it.  The Veteran contends his vertigo is related to his active duty service in that while he was in the military, he drove a major out to a firing area and was exposed to artillery and weapons fire without hearing protection.  He also reported that he operated a radio and was exposed to the constant noise of the radio.  

First, the Veteran has reported suffering a head injury in a motor vehicle accident in May 1961, prior to his active duty service.  See, e.g., February 2013 VA primary care note.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Here, the Veteran's September 1961 induction examination report did not indicate any history of a head injury, and the Veteran's head and neurologic system were found to be normal upon examination.  Further, a May 1961 letter from Dr. R.B.A. indicated the Veteran sustained several lacerations to his scalp in an April 1961 automobile accident, but did not indicate any further injury to the Veteran's head, or any complaints of dizziness.  Accordingly, the Board finds a preexisting head injury and/or dizziness has not been demonstrated by clear and unmistakable evidence, and therefore the Veteran is presumed to have been in sound condition regarding a head injury or dizziness at the time of his induction to active duty service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

However, the Board finds the preponderance of competent and credible evidence weighs against finding that vertigo had an onset during the Veteran's active duty service, manifested within one year following his separation from service, or is otherwise related to his active duty service.

The Veteran's service treatment records do not include any complaints, diagnoses, or treatment for dizziness or vertigo.  On Reports of Medical History in July 1963 and March 1964, the Veteran denied dizziness or fainting spells.

An October 1973 VA examination report did not indicate any reports of dizziness. 

In April 2001, the Veteran was examined by Dr. D.J.S. regarding a history of having evidence of multiple cerebral infarctions.  Dr. D.J.S. noted the Veteran had undergone a recent neurological evaluation with a Dr. R.V., but the Veteran did not complete the testing recommended to try and determine the reason for the occurrence of the multi-infarctions.  The Veteran reported he did not have any other type of aschemic events involving the brain, or any change in neurologic status since his last infarction event.  Dr. D.J.S. assessed multiple aschemic events of the brain of unknown etiology, but stated they may represent neurological aging changes.  Later treatment records from Dr. D.J.S. included a diagnosis of acute cardiovascular disease stroke.  See, e.g., December 2002 Dr. D.J.S. treatment note.

In August 2005, the Veteran underwent an orthopedic examination and evaluation with Dr. R.C.  The Veteran reported that in December 2000, he was injured in a motor vehicle accident at work.  The Veteran reported an injury to the right ankle, contusion of the thoracic and lumbar spine, and left wrist pain.  Upon that examination, the Review of Systems included reports of headaches and dizziness.

Treatment records from Dr. D.J.S. dated up to April 2014 include multiple notations of no dizziness in the Review of Systems.  Upon the February 2011 VA audiology examination, the Veteran denied any recent history of dizziness.  

A January 2013 Ear Conditions DBQ, which appears to have been completed by Dr. D.J.S., did not indicate any reports of dizziness.  Regarding vestibular conditions, Dr. D.J.S. stated the only symptom attributable to Meniere's syndrome or a peripheral vestibular condition was tinnitus more than once weekly, but he did not indicate vertigo.  Further, the DBQ only indicated diagnoses of hearing loss and tinnitus, not Meniere's syndrome, a peripheral vestibular disorder, or benign paroxysmal positional vertigo.

The Veteran's VA treatment records do not include a diagnosis of vertigo.  A July 2011 nursing outpatient note indicated an elevated blood pressure reading despite the Veteran taking his blood pressure medication that morning, but stated the Veteran did not complain of dizziness.  A November 2014 VA nursing initial evaluation note includes the Veteran's report of frequent dizziness with nausea at times.  The examining VA primary care physician noted the Veteran's hypertension was under good control, but at that time the Veteran's lipids were high due to not taking his medication daily.  See November 2014 VA primary care physician note.  During the November 2015 VA hearing loss and tinnitus examination, the Veteran reported occasional episodes of dizziness.  The examiner noted the Veteran has a medical history of hypertension and heart problems.

Beginning in October 2012, treatment records from Dr. D.J.S. began to include a diagnosis of concussion with no loss of consciousness.  However, the treatment records do not include any discussion regarding why such diagnosis was rendered.  Upon a January 2015 VA eye consultation, the Veteran reported a history of motor vehicle accident with a traumatic brain injury in about 2000.  Evidence submitted by the Veteran's representative includes a February 2016 request to the U.S. Department of Labor Office of Workers' Compensation Programs (OWCP) to upgrade the Veteran's conditions to include psychiatric conditions.  The request noted that following a December 2015 examination, Dr. I.G. opined that a concussion brain injury suffered by the Veteran was directly related to the motor vehicle accident in December 2000, and ultimately diagnosed mild neurocognitive disorder due to traumatic brain injury and depressive disorder.  A March 2016 letter to the Veteran from OWCP indicated that the conditions in the Veteran's case related to the injury in December 2000 had been upgraded to include adjustment disorder with depressed mood.

The Board finds the totality of the evidence of record does not indicate neurological complaints until April 2001, when the Veteran was found to have suffered multiple cerebral infarctions.  The evidence of record does not indicate specific reports of dizziness until August 2005, and the Veteran has contended that he has suffered bouts of dizziness for only several years prior to his March 2013 claim.  Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that vertigo was incurred in service, or manifested within one year following his separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred in service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Further, although the medical evidence of record is not clear as to whether the Veteran experienced dizziness in 2001, Dr. D.J.S. attributed the Veteran's complaints at that time to multiple cerebral infarctions of unknown etiology, which he indicated may be related to changes with age.  Further, treating medical providers and VA examiners have appeared to note the Veteran's diagnosed hypertension and heart problems in relation to reports of dizziness, though the Board acknowledges that the reports of dizziness have not been explicitly attributed to these diagnoses.  Similarly, the evidence of record indicates the Veteran suffered a traumatic brain injury in a December 2000 motor vehicle accident, though again it does not appear the Veteran's reports of dizziness have been explicitly attributed to that injury.  However, the Board finds the totality of the evidence of record does not include an indication by a medical provider of any relationship between the Veteran's reports of dizziness and vertigo and his active duty service, to include noise exposure in service.  

Further, although the Veteran has reported hearing loss, tinnitus, and vertigo, the January 2013 Ear Conditions DBQ, which appears to have been completed by neurologist Dr. D.J.S., specifically indicated the Veteran does not have a current diagnosis of Meniere's syndrome, a peripheral vestibular condition, or benign paroxysmal positional vertigo.

The Board has considered the lay evidence offered by the Veteran.  This includes his statements in which he asserts his belief that his current dizziness and/or vertigo is related to his in-service noise exposure, to include radio noise and gun range and artillery fire.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

However, the question of whether the Veteran's current dizziness and/or vertigo is related to the Veteran's active duty service, to include noise exposure, cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's current dizziness and/or vertigo is related to his active duty service is not within the realm of knowledge of a non-expert given the lack of documented complaints of dizziness during service, the lack of objective complaints of neurologic symptoms until 2001, the lack of objective complaints of dizziness until 2005, the Veteran's contention in March 2013 that he has experienced dizziness for only the last few years, and the indications in the medical records of current diagnoses of hypertension, heart disease, and a traumatic brain injury.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether vertigo began during or is related to his active duty service.

Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's dizziness and/or vertigo and his active duty service.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that vertigo is related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  See 38 C.F.R. § 3.303(d).

The Board also finds that the preponderance of competent and credible evidence weighs against finding that vertigo was caused or aggravated by a service-connected disability.

The Veteran has indicated that his dizziness and/or vertigo may be related to his bilateral hearing loss and tinnitus.  See September 2016 VA Form 9; March 2014 Veteran statement. 

As the Board has denied service connection for bilateral hearing loss and tinnitus, service connection for vertigo as being caused or aggravated by bilateral hearing loss disability or tinnitus cannot be established.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).  To date, service connection has not been established for any disabilities.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that vertigo was caused or aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for vertigo.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

III. Reopening Claims for Service Connection

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A June 2007 Board decision denied to reopen the claim of entitlement to service connection for residuals of a left knee injury based on the determination that the evidence received since the final October 1973 rating decision was duplicative or cumulative of previously considered evidence, or did not raise a reasonable possibility of substantiating the claim because it was not probative of whether the Veteran's pre-existing left knee disorder was aggravated during service.  Further the June 2007 Board decision denied entitlement to service connection for a bilateral ankle condition based on the determination that the evidence of record did not contain any indication that the Veteran's current bilateral ankle disorder is causally related to his active duty service.  The Veteran did not appeal the June 2007 Board decision.  As such, the June 2007 Board decision became final.  See 38 U.S.C. § 7104(b); 38 C.F.R. § 20.1100; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2007 Board decision, the Veteran's VA treatment records include a February 2013 VA primary care physician note which includes the Veteran's reports that in May 1961 he was in a motor vehicle accident in which his legs were run over by a vehicle.  The Veteran reported that during service he saw medics several times with leg and foot pains, but they used to give him APC and dismiss him.  In a December 2013 note, the Veteran's VA primary care physician stated the Veteran's ankles and knees are both post-traumatic injuries, and assessed osteoarthritis, partially traumatic post motor vehicle accident, ankles and knee.  Further, in an August 2013 statement, the Veteran's sister-in-law stated that after a car accident in 2000, Dr. J.W.B. examined the Veteran and determined that the Veteran's first injuries to his ankles and knee happened in 1961, and that he told the Veteran he should have had both ankles reconstructed with several months of physical therapy before ever going into boot camp or basic training. 

This evidence is new and material evidence because it was not of record at the time of the final Board decision in June 2007, and when considered with the full evidence of record, indicates that medical professionals have indicated the Veteran had injuries to his left knee and both ankles prior to service which may have been aggravated during service by basic training, leading to the current diagnoses of partially traumatic osteoarthritis.  Again, the credibility of newly submitted evidence is generally presumed.  See Justus, 3 Vet. App. at 513.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for residuals of a left knee injury and a bilateral ankle condition.  See Shade, 24 Vet. App. 110.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of entitlement to service connection for residuals of a left knee injury and for a bilateral ankle condition as it raises a reasonable possibility that the Veteran has current disabilities which may have been incurred or aggravated during the Veteran's active duty service.  To this extent only, the benefits sought on appeal are granted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for vertigo is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a left knee injury is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral ankle condition is reopened.


REMAND

The Veteran contends that he injured both his left knee and bilateral ankles in a motor vehicle accident prior to service, and that these disabilities were permanently aggravated during service, especially basic training.  The Veteran' service treatment records reflect complaints regarding the Veteran's left knee and right ankle.  As discussed above, the evidence of record indicates that medical professionals have indicated the Veteran had injuries to his left knee and both ankles prior to service which may have been aggravated during service by basic training, leading to current diagnoses of partially traumatic osteoarthritis in these joints.  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology his current left knee and bilateral ankle disabilities.

On remand, the AOJ should also obtain any updated relevant private and VA treatment records.

Finally, the Veteran's claim for TDIU is inextricably intertwined with the remanded claims for service connection.  See March 2014 Veteran statement; July 2010 claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his left knee and both ankles not previously identified or submitted to VA.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any records are not available, or a negative response is received, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include from November 2015 to the present.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his current left knee and bilateral ankle disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Did the Veteran's preexisting left knee disability undergo an increase in severity during the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that he could tell his knee was getting worse during basic training.  See, e.g., February 2007 hearing testimony.

b) If the answer to (a) is yes, was any increase in the preexisting left knee disability during active duty service clearly and unmistakably (i.e., undebatably) due the natural progression of the condition?

The examiner should specifically address the Veteran's contentions that his left knee pain began increasing during basic training because of the physical demands of basic training, including the types of training, weather, and field marching, and that he did not receive any treatment in service despite his complaints.  The Veteran contends his knee pain and problems continued to gradually increase following service.  See, e.g., February 2007 hearing testimony.

If the examiner finds the Veteran's left knee disability was permanently worsened beyond normal progression (aggravated) by the Veteran's active duty service, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the left knee disability.

c) Please identify with specificity all left and right ankle disabilities which are currently manifested, or which have been manifested at any time since March 2013.

The examiner should specifically address the notations of osteoarthritis, arthrodesis on the right, and a history of Charcot Marie Tooth disease.  See, e.g., September 2003 and August 2001 Orthopedic Associates of Dallas notes; February 1990 Dr. K.E. treatment note.

d) Indicate which, if any, of these ankle conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.

e) If the examiner determines that any left or right ankle disability is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

f) Is it clear and unmistakable that the Veteran's current left and/or right ankle disabilities, to include any congenital disease, preexisted the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that his ankles were injured in a May 1961 motor vehicle accident, including that his legs were run over by a vehicle, but that these injuries were not treated, and that he could feel there was a problem with his ankles at his entrance to service.  

The examiner should also address the contentions that Dr. J.W.B. told the Veteran his ankle injuries first happened in 1961, and the December 2013 assessment of osteoarthritis, partially traumatic post motor vehicle accident, of the ankles by the Veteran's VA primary care physician.

The examiner should also address the August 2001 Orthopedic Associates of Dallas note by Dr. J.W.B. indicating the Veteran most likely had Charcot Marie Tooth disease all his life.

g) If the answer to (f) is yes, did the Veteran's preexisting left and/or right ankle disabilities undergo an increase in severity during active duty service?

The examiner should specifically address the Veteran's contentions that he could tell his ankles were getting worse during basic training.  See, e.g., February 2007 hearing testimony.

h) If the answer to (g) is yes, was any increase in the preexisting left and/or right ankle disability during active duty service clearly and unmistakably (i.e., undebatably) due the natural progression of the condition?

The examiner should specifically address the Veteran's contentions that his ankle pain began increasing during basic training because of the physical demands of basic training, including the types of training, weather, and field marching, and that he did not received any treatment in service despite his complaints.  The Veteran contends his ankle pain and problems including reduced range of motion continued to gradually increase following service.  See, e.g., February 2007 hearing testimony.

The examiner should also address the contention that Dr. J.W.B. told the Veteran he should have had both ankles reconstructed with several months of physical therapy before ever going into boot camp or basic training.

If the examiner finds the Veteran's left and/or right ankle disabilities were permanently worsened beyond normal progression (aggravated) by the Veteran's active duty service, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability of the left and/or right ankle disability.

i) If the answer to (f) is no, the Veteran's current left and/or right ankle disabilities did not clearly and unmistakably preexist the Veteran's active duty service, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left and/or right ankle disabilities were either incurred in, or are otherwise related to, the Veteran's military service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4. The AOJ must ensure the VA medical opinion complies with the directives of this remand, including responding to all requested inquiries, and application of the correct legal standards.  If the opinion is deficient in any manner, corrective actions must be undertaken.  

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


